Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment presents claims 21, 23-27, 29, 34, and 36-39 as amended, claims 22 and 35 as canceled, and claims 41-42 as added.  Claims 34 and 36-40 remain withdrawn as a result of a Restriction Requirement.
	As an initial matter, claims 22 and 25, being presented as canceled, still recite claim text.  37 C.F.R. 1.121-C-4 states that “No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
	The amendment to the claims is sufficient in overcoming the previously indicated grounds of rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restriction of Claims
Applicant again requests the restriction requirement to be withdrawn.  Applicant’s request is acknowledged.  However, as detailed in the Non-Final Office Action (page 4), the restriction requirement was made Final.  All withdrawn claims will be considered for rejoinder under the guidelines prescribed under MPEP 821.04.  Specifically, the “propriety of a restriction requirement should be reconsidered when all the claims directed to the elected invention are in condition for allowance, and the nonelected invention(s) should be considered for rejoinder.” See also MPEP 1893.03 (d), which states that the sections of the MPEP relating to rejoinder of nonelected inventions generally also apply to national stage applications submitted under 35 U.S.C. 371 and that “when all of the claims drawn to the elected invention are allowable (i.e., meet the requirements of 35 U.S.C. 101, 102, 103 and 112 ), the nonelected invention(s) should be considered for rejoinder.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bush et al. (U.S. Publication 2012/0080419).
Regarding claim 41, Bush teaches a cable heating apparatus (abstract; “heat processing cables, wires, fibers, and the like”) (para. 0001; “a device for causing desirable changes in the characteristics of a cable, wire, or fiber by the application of heat.”) comprising: 
one or more clamping components (clip on heater 10) configured to receive and clamp a cable termination to the one or more clamping components (para. 0042; “the ends of the half cylinders 12 and 14 are provided semi-cylindrical slots 15 and 16 of suitable size to capture a cable 22 reasonably securely and minimize loss of heat from the enclosure during processing.”) (Here, the clip on heater 10 of Bush is structurally capable of receiving and clamping a termination of cable 22); 
a heating element (Fig. 3; heating elements 17/18) secured to and in thermal communication with the one or more clamping components, the heating element configured to heat an end of the cable termination (para. 0045; “Within the clip-on heater 10 are disposed heating elements 17 and 18 laminated onto semi-cylindrical metal shells 19 and 20. The heating elements 17 and 18 consist of serpentine conductive patterns made of a resistance heating alloy laminated in an insulating plastic matrix. They may be designed to draw a current of 1.5 A at 12 VDC while heating to a maximum temperature of 150 C…Thus the device is both effective and safe in hazardous environments. The metal shells 19 and 20 are substantially U- or C-shaped in cross section and complementary to each other, so that when the two halves of the heater 12 and 14 are closed onto a cable 22 and heat shrink sleeve 23 the two metal shells 19 and 20 are oriented with respect to each other to form a virtually complete hollow cylinder with a minimal gap between their edges.”) (The heating elements 17/18 are disclosed as providing heat to cable 22 and are, structurally, capable of heating an end of the termination of cable 22); and
 a cavity (cavity defined by semi-cylindrical slots 15 and 16-para. 0042) (the cavity extends from 15 to 16) configured to receive and heat the end of the cable termination (para. 0042; slots 15 and 16 are of “suitable size to capture cable 22”), the cavity defined by the heating element and/or the one or more clamping components when biased together (Fig. 3).  
Regarding claim 42, Bush teaches a cable heating apparatus (abstract; “heat processing cables, wires, fibers, and the like”) (para. 0001; “a device for causing desirable changes in the characteristics of a cable, wire, or fiber by the application of heat.”) comprising: 
A body (clip on heater 10 including half cylinders 12 and 14) (para. 0042; “the ends of the half cylinders 12 and 14 are provided semi-cylindrical slots 15 and 16 of suitable size to capture a cable 22 reasonably securely and minimize loss of heat from the enclosure during processing.”); 
a heating element (Fig. 3; heating elements 17/18) secured within the body, the heating element configured to heat an end of the cable termination (para. 0045; “Within the clip-on heater 10 are disposed heating elements 17 and 18 laminated onto semi-cylindrical metal shells 19 and 20. The heating elements 17 and 18 consist of serpentine conductive patterns made of a resistance heating alloy laminated in an insulating plastic matrix. They may be designed to draw a current of 1.5 A at 12 VDC while heating to a maximum temperature of 150 C…Thus the device is both effective and safe in hazardous environments. The metal shells 19 and 20 are substantially U- or C-shaped in cross section and complementary to each other, so that when the two halves of the heater 12 and 14 are closed onto a cable 22 and heat shrink sleeve 23 the two metal shells 19 and 20 are oriented with respect to each other to form a virtually complete hollow cylinder with a minimal gap between their edges.”) (The heating elements 17/18 are disclosed as providing heat to cable 22 and are, structurally, capable of heating an end of the termination of cable 22); and

    PNG
    media_image1.png
    500
    697
    media_image1.png
    Greyscale

 a cavity (cavity defined by semi-cylindrical slots 15 and 16-para. 0042) (the cavity extends from 15 to 16) in the body (10) configured to receive the cable termination (para. 0042; slots 15 and 16 are of “suitable size to capture cable 22”), the cavity defined by an inner surface (inner surface of the semi-circular slots that contacts cable 22; Fig. 3) configured to be heated by the heating element (17/18) and having a cylindrical shape (semi-cylindrical slots 15 and 16 of suitable size to capture a cable 22-para. 0042.  Hence, the inner surface of slots 15 and 16 having a cylindrical shape) along a longitudinal axis of the cable termination (the above annotated arrow in Figure 1 defines the longitudinal axis of cable 22).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 23-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roose (U.S. Patent 5437831) in view of Bush et al. (U.S. Publication 2012/0080419). 
Regarding claim 21, Roose teaches a cable heating apparatus (Abstract; “End moldings for high-voltage cables are described wherein the dielectric insulator of the cable is heated and molded to conform to a desired shape. As a consequence, high quality substantially bubble-free cable connectors suitable for mating to premanufactured fittings are made.”) comprising:

    PNG
    media_image2.png
    394
    566
    media_image2.png
    Greyscale

a receiving component (mold 10) including a cavity defined by an inner surface having a tapered shape (cone shape shown above for generating “a cone-shaped cable end molding”; 6:12-14) along a longitudinal axis (annotated above)| of the receiving component (10), the cavity tapering inwardly having an outer end (annotated above, taken as the opening of the conical cavity) configured to receive an end of the cable termination (trimmed portion 60) and an inner end (annotated above, taken as the point at which the cable end comes into contact with the inner wall of the conical shaped cavity) configured to stop the end of the cable termination against the inner surface (as shown above), wherein a cross-sectional area of the outer end of the cavity is greater than a cross-sectional area of the inner end of the cavity (defined by the conical shape where the opening of the cavity has a larger diameter than that at the inner end.  As such, the cross-sectional area of the outer end is greater than that of the inner end);
and heating the end of the cable termination (3:8-10) (4:33-35 discloses hearing the dielectric material of the cable uniformly until the material is softened and malleable).
Roose is silent on a thermally-insulated housing, the receiving component disposed within the housing, a heating element secured within the housing, the heating element disposed in thermal communication with the receiving component to heat the inner surface to heat the end of the cable termination; and an actuator positioned on the housing and configured to control the heating element to heat the end of the cable termination.
Bush teaches that it is known in the art of cable heating apparatus (abstract; “heat processing cables, wires, fibers, and the like”) (para. 0001; “a device for causing desirable changes in the characteristics of a cable, wire, or fiber by the application of heat.”) for the apparatus (10) to comprise:
a thermally-insulated housing (Fig. 3; housing defined by two halves 12 and 14, which is made of a material that is thermally insulating-para. 0043); 

    PNG
    media_image3.png
    500
    697
    media_image3.png
    Greyscale

a receiving component (cavity defined by semi-cylindrical slots 15 and 16-para. 0042) disposed within the housing for receiving a cable termination (para. 0042; slots 15 and 16 are of “suitable size to capture cable 22”), the receiving component including a cavity defined by an inner surface (inner surface of the semi-circular slots that contacts cable 22; Fig. 3) along a longitudinal axis of the receiving component (indicated by the above arrow in Figure 1, which is taken as a centrally disposed axis corresponding to the cylindrical shape defined by slots 15 and 16 coming together), 

    PNG
    media_image4.png
    500
    697
    media_image4.png
    Greyscale

the cavity having an outer end configured to receive an end of the cable termination (end of cable receiving between the inner and outer ends of the cavity defined between slots 15 and 16) and an inner end configured to stop the end of the cable termination against the inner surface (as shown above, and in Figures 2-3; The two halves of 10 come together to secure the cable 22 therebetween.  When in the closed position, the aforementioned end of cable 22 received between the inner and outer ends is held against the inner surface.) [taken as analogous to the outer and inner ends of Roose];
a heating element (Fig. 3; heating elements 17/18) secured within the housing (para. 0045), the heating element disposed in thermal communication with the receiving component to heat the inner surface to heat the end of the cable termination (para. 0045; “Within the clip-on heater 10 are disposed heating elements 17 and 18 laminated onto semi-cylindrical metal shells 19 and 20. The heating elements 17 and 18 consist of serpentine conductive patterns made of a resistance heating alloy laminated in an insulating plastic matrix. They may be designed to draw a current of 1.5 A at 12 VDC while heating to a maximum temperature of 150 C…Thus the device is both effective and safe in hazardous environments. The metal shells 19 and 20 are substantially U- or C-shaped in cross section and complementary to each other, so that when the two halves of the heater 12 and 14 are closed onto a cable 22 and heat shrink sleeve 23 the two metal shells 19 and 20 are oriented with respect to each other to form a virtually complete hollow cylinder with a minimal gap between their edges.”) (para. 0041; “The interior of the clip-on heater 10 is formed into a cavity 15 wherein the heat is captured to surround a cable 22 to be processed.”); and
an actuator (thermistors 30/32 mounted on heating elements 17/18, monitor temperatures which the control circuit can when, by how much, and with what frequency to turn the current on and off to the heating elements-para. 0047) positioned on the housing (12/14) and configured to control the heating element to heat the end of the cable termination (para. 0028, 0032, 0047).  
Bush teaches that the above heater provides an in situ heat-processing means (para. 0021), with automatic control of time and temperature (para. 0022), which minimizes the need for a high level of skill, attentiveness, and control on the part of the user to achieve uniformly correct results (para. 0023).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Roose with Bush, by adding to the receiving component of Roose, with the teachings of Bush, for in doing so would provide a single apparatus that heats and forms the end of the cable.  The use of a thermally insulated housing allows for the formation of a heating chamber (Bush; para. 0025) while preventing heat loss from the cavity during processing (Bush; para. 0029).  The use of an actuator configured to control the heating element allows for the automatic control of the heating element (Bush; para. 0028, 0032, 0047).  As such, the combination of the insulated housing, within which resides the receiving component, the heating element and the actuator configured to control the heating element provides a cable heating apparatus that heats and forms the end of the cable in a single device, whereas heat generated during processing is prevented from escaping and automatic control over the heating element is provided (see also paragraph 0021-0023 of Bush).
Regarding claim 23, the primary combination, as applied in claim 21, teaches each claimed limitation.
Roose, as detailed above, teaches wherein the tapered shape is a conical shape.  
Regarding claim 24, the primary combination, as applied in claim 21, teaches each claimed limitation.
The limitation of “wherein a degree of taper of the inner surface is configured to contact at least one of one or more layers surrounding a cable core of the cable termination when the cable termination is inserted into the cavity” is interpreted as the material or article worked upon by the cavity of the heating device.  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." MPEP 2115.
Claim 21 recites the “cable termination” functionally rather than a structural limitation of the claimed heating apparatus.  Accordingly, the inclusion of “to contact at least one of one or more layers surrounding a cable core of the cable termination” does not impart patentability to the claims.

    PNG
    media_image5.png
    394
    566
    media_image5.png
    Greyscale

However, Roose teaches wherein a degree of taper of the inner surface is configured to contact at least one of one or more layers (60) surrounding a cable core (50) of the cable termination when the cable termination is inserted into the cavity (as shown above).
Regarding claim 25, the primary combination, as applied in claim 24, teaches each claimed limitation including wherein the receiving component is configured to deform at least one of the one or more layers of the end of the cable termination when the cable termination is inserted into the cavity (Roose; 3:6-14; heating the cable until it is soften and malleable to shape the cable end).  
Regarding claim 26, the primary combination, as applied in claim 24, teaches each claimed limitation and further teaches wherein the receiving component is configured to contact the end of the cable termination at a plurality of points of contact between the inner surface and at least one of the one or more layers when the cable termination is inserted into the cavity (as detailed above in both Roose and Bush).  
Regarding claim 27, the primary combination, as applied in claim 24, teaches each claimed limitation and further teaches wherein the plurality of points of contact include a first point of contact between the inner surface and an inner layer of the cable termination, and a second point of contact between the inner surface and a jacket of the cable termination (See MPEP 2115; the inner layer and jacket of the cable termination is regarded as the material or article worked upon in that the cable termination is recited as a functional limitation rather than a structural one.).  
Regarding claim 28, the primary combination, as applied in claim 21, teaches each claimed limitation and further teaches wherein the cavity and the inner surface are formed by a surface of the heating element (17/18) (See Bush, Fig. 3).  
Regarding claim 29, the primary combination, as applied in claim 21, teaches each claimed limitation and further teaches wherein the insulated housing forms part of a hand-held tool (Bush, Figures 1 and 3 and paragraph 0044; “there is provided a spring 21 within grippers 24. By pinching the grippers 24 together the user causes the two halves of the enclosure 12 and 14 to spring apart against the force of the spring 21. When open the clip-on heater 10 can easily be positioned onto or off a cable 22 to be processed. When the user releases the grippers 24 the restoring force of the spring 21 causes the two halves of the device to close together again.”).  
Regarding claim 30, the primary combination, as applied in claim 21, teaches each claimed limitation and further teaches a power source electrically connected to the heating element to provide energy to the heating element (Bush, paragraph 0046, “ Electrical leads 28 allow electrical current to be directed to the heating elements 17 and 18 to cause them to heat up in proportion to the current. In one embodiment a heater element 17 has an electrical resistance of 8.25 Ohms, and when passing a current of 1.5 A at 12 VDC it heats to 150 C in approximately 45 seconds.”).  
Regarding claim 31, the primary combination, as applied in claim 29, teaches each claimed limitation and further teaches wherein the actuator is configured to be actuated to provide power to the heating element from the power source (Bush paragraph 0047: “Thermistors 30 and 32 are mounted on heating elements 17 and 18. By monitoring the temperature of the thermistors 30 and 32, the control circuit can control when, by how much, and with what frequency to turn the current on and off to the heating elements 17 and 18, in order best to heat-process the heat shrink sleeve 23 and cable 22” and paragraph 0048: “Thermistors 30 and 32 are mounted on heating elements 17 and 18. By monitoring the temperature of the thermistors 30 and 32, the control circuit can control when, by how much, and with what frequency to turn the current on and off to the heating elements 17 and 18, in order best to heat-process the heat shrink sleeve 23 and cable 22”).  
Regarding claim 32, the primary combination, as applied in claim 21, teaches each claimed limitation and further teaches a biasing member configured to secure the cable termination within the cavity (Bush, Figures 1 and 3 and paragraph 0044; “there is provided a spring 21 within grippers 24. By pinching the grippers 24 together the user causes the two halves of the enclosure 12 and 14 to spring apart against the force of the spring 21. When open the clip-on heater 10 can easily be positioned onto or off a cable 22 to be processed. When the user releases the grippers 24 the restoring force of the spring 21 causes the two halves of the device to close together again.”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Roose with Bush, by adding to the housing of Roose, as modified by Bush, with the biasing member of Bush, for in doing so would provide a heater which can be disposed easily onto the cable for the duration of the processing, then easily removed afterward (para. 0017).
Regarding claim 33, the primary combination, as applied in claim 21, teaches each claimed limitation and further teaches a clamping mechanism operatively connected to the cavity (Bush, Figures 1 and 3 and paragraph 0044; “there is provided a spring 21 within grippers 24. By pinching the grippers 24 together the user causes the two halves of the enclosure 12 and 14 to spring apart against the force of the spring 21. When open the clip-on heater 10 can easily be positioned onto or off a cable 22 to be processed. When the user releases the grippers 24 the restoring force of the spring 21 causes the two halves of the device to close together again.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Roose with Bush, by adding to the housing of Roose, as modified by Bush, with the clamping mechanism of Bush, for in doing so would provide a heater which can be disposed easily onto the cable for the duration of the processing, then easily removed afterward (para. 0017).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761